           Case 4:20-mj-00052-JTJ Document 1-1 Filed 07/01/20 Page 1 of 5


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

       United States of America
                                               Case No. MJ-20-52-GF-JTJ
                   v.

       Danielle Marie Marceau
  aka Danielle Marie ComesAtNight




           AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Mark Dixon, being first duly sworn, hereby depose and state as follows:

      1.     I am a Special Agent (SA) with the Federal Bureau of Investigation

(FBI) and have been employed as such since June 2006. I am currently assigned to

the Salt Lake City Division of the FBI and work out of the Shelby, Montana,

Resident Agency (RA). In that capacity, my primary responsibility is to investigate

violent crimes on the Blackfeet Indian Reservation.

      2.     I make this affidavit in support of a criminal complaint against Danielle

Marie Marceau aka Danielle Marie ComesAtNight (“Marceau”) for the crime of

Murder, in violation of 18 U.S.C. §§ 1153(a) and 1111.

      3.     The information contained in this affidavit comes from my personal

observations, my training and experience, and information obtained from other law

enforcement officers and witnesses. Because this affidavit is being submitted for the

limited purpose of filing a complaint, I have not included each and every fact known
           Case 4:20-mj-00052-JTJ Document 1-1 Filed 07/01/20 Page 2 of 5


to me concerning this investigation. I have set forth only those facts I believe are

necessary to establish probable cause to believe that Marceau committed the crime of

Murder.

                            Background of Investigation

      4.     On June 2, 2020, I responded to a crime scene in which the body of

victim Waylon Lee Mittens was located by Blackfeet Law Enforcement Services

(BLES) subsequent to a welfare check. Family members of Mittens requested that

BLES conduct a welfare check of Mittens as they were not able to contact him in

multiple days. BLES, upon approaching the home in Glacier Heights, Browning

Montana, the residence of Mittens and Marceau, immediately noticed a smell which

was described as a decomposing body. BLES gained access to the residence with

assistance from Blackfeet Housing Security and discovered the body of Mittens.

      5.     Mittens was located in an alcove of the home which was described as the

laundry room. Mittens, who was normally in a wheelchair due to a leg amputation,

was slumped over in a large pool of blood with his wheelchair pushed across the

room. A sheet was draped over Mittens body and there was evidence that some

attempts at cleanup had been conducted.

      6.     The residence where the homicide took place, is located in the Glacier

Heights neighborhood, and is leased by Blackfeet Housing to Danielle Marceau.

Mittens and Marceau where in a relationship and they lived together in the home, in
                                           2
            Case 4:20-mj-00052-JTJ Document 1-1 Filed 07/01/20 Page 3 of 5


Browning, Montana, within the exterior boundaries of the Blackfeet Indian

Reservation.

      7.       On June 2, 2020, law enforcement began receiving 3rd and 4th hand

information that Marceau was involved and was considering turning herself in. Then

on June 3, 2020, BLES received source information that Marceau was responsible for

the death of Mittens.

      8.       On June 3, 2020, BLES arrested Marceau based on a tribal warrant. The

location where Marceau was located and arrested was at her mother’s house in a

different neighborhood of Browning.

      9.       On June 3, 2020, Marceau was questioned by Special Agents of the FBI.

During the interview, Marceau made several incriminating statements. At one point

she said, “I did it” and later said “I knew this was coming, I knew you guys were

coming” and later said “I stabbed him.” On May 30, 2020, Marceau and Mittens had

been together and fighting during the day. They arrived back at their home sometime

around 12:30am on May 31, 2020 and they were still fighting. Sometime between

12:30am and 2:00am, Mittens was stabbed. Marceau said that she was acting in self-

defense.

      10.      During the interview Marceau also stated that she wasn’t sure what

became of the knife she used to stab Mittens.



                                            3
            Case 4:20-mj-00052-JTJ Document 1-1 Filed 07/01/20 Page 4 of 5


      11.     Following the initial investigation on June 2, Mittens body was

transported to the Montana State Crime Lab in Missoula, Montana for an autopsy.

Initial information from the autopsy (at time of this writing the autopsy report has not

been finalized) indicates that a blade of approximately 9 inches was used to stab

Mittens and the blade pierced both lung and heart.

      12.     At the time of this writing, the homicide weapon has not been located.

      13.     In a prior incident on May 2, 2020, BLES officers responded to a

domestic dispute call at the Marceau/Mittens residence. This incident, which was

video recorded by Mittens, showed Marceau strike Mittens several times while he

was sitting in his wheelchair. The video was provided to BLES and Marceau was

arrested.

      14.     Based on the information above, I have probable cause to believe that

Danielle Marie Marceau, an Indian person, within the exterior territorial boundaries

of the Blackfeet Indian Reservation, Murdered Waylon Lee Mittens, also an Indian

person.

//

//

//




                                           4
            Case 4:20-mj-00052-JTJ Document 1-1 Filed 07/01/20 Page 5 of 5


      15.       Prior to submitting this complaint, I consulted with Kalah Paisley,

Assistant United States Attorney for the District of Montana, and she concurs with

this request.


                                                         30th day of ______
                             Respectfully submitted this ____        June   2020.



                                   _____________________________________
                                   MARK R DIXON,
                                   Special Agent, Federal Bureau of Investigation


                Subscribed and sworn to before me on this 30th
                                                          ____ day of ______
                                                                       June 2020




                                   ________________________________________
                                   HON. JOHN JOHNSTON
                                   United States Magistrate Judge




                                              5
